Exhibit 10.1


AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT FACILITIES AGREEMENT


This AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT FACILITIES AGREEMENT (this
“Agreement”) is entered into and effective as of June 24, 2009, by and among (1)
Pomeroy IT Solutions, Inc. (formerly known as, Pomeroy Computer Resources, Inc.,
and as successor by merger with Val Tech Computer Systems, Inc.), (2) Pomeroy
Select Integration Solutions, Inc., (3) Pomeroy Staffing Solutions, LLC
(formerly, prior to conversion, Pomeroy Select Advisory Services, Inc.), (4)
Pomeroy IT Solutions Sales Company, Inc. (formerly known as, Pomeroy Computer
Resources Sales Company, Inc., and as successor by merger with TheLinc, LLC and
as successor by merger with Micrologic Business Systems of K.C., LLC), (5)
Pomeroy Computer Resources Holding Company, Inc., (6) Pomeroy Computer Resources
Operations, LLP, (7) PCR Holdings, Inc. (formerly known as, Technology
Integration Financial Services, Inc.), (8) PCR Properties, LLC (formerly, prior
to conversion, PCR Properties, Inc., and prior to such conversion, formerly
known as, T.I.F.S. Advisory Services, Inc.), (9) Alternative Resources
Corporation, a Delaware corporation (as successor by merger with Pomeroy
Acquisition Sub, Inc.), (10) ARC Service, Inc., a Delaware corporation, (11) ARC
Staffing Management LLC, a Delaware limited liability company, (12) ARC Shared
Services LLC, a Delaware limited liability company, (13) ARC Technology
Management LLC, a Delaware limited liability company, (14) ARC Solutions, Inc.,
a Delaware corporation, and (15) ARC Midholding, Inc., a Delaware corporation
(collectively and separately referred to as, “Borrower” or “Borrowers”), and GE
Commercial Distribution Finance Corporation, formerly known as Deutsche
Financial Services Corporation (“GECDF”), as Administrative Agent, and GECDF as
the sole Lender.


Recitals:


A.
Borrower, Administrative Agent and Lenders are party to that certain Amended and
Restated Credit Facilities Agreement dated as of June 25, 2004, as amended by
Amendment No. 1 (with Waiver) to Amended and Restated Credit Facilities
Agreement dated as of March 31, 2006, as amended by Amendment No. 2 (with
Waiver) to Amended and Restated Credit Facilities Agreement dated as of April
13, 2006, as amended by Amendment No. 3 (with Waiver) to Amended and Restated
Credit Facilities Agreement dated as of June 23, 2006, as amended by Amendment
No. 4 to Amended and Restated Credit Facilities Agreement dated as of June 25,
2007, as amended by Amendment No. 5 to Amended and Restated Credit Facilities
Agreement dated as of April 15, 2008, as amended by Amendment No. 6 to Amended
and Restated Credit Facilities Agreement dated as of June 25, 2008, as amended
by Amendment No. 7 to Amended and Restated Credit Facilities Agreement dated as
of November 14, 2008, and as further amended or modified or consented to from
time to time (the “Loan Agreement”).



B.
GE Commercial Distribution Finance Corporation, as the sole Lender, and Borrower
have agreed to the provisions set forth herein on the terms and conditions
contained herein.



Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and Lender hereby agree as follows:


1.
Definitions.  All references to the “Agreement” or the “Loan Agreement” in the
Loan Agreement and in this Agreement shall be deemed to be references to the
Loan Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time.  Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.

 
1

--------------------------------------------------------------------------------


 
2.
Effectiveness of Agreement.  This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and Lender, and only if all of the documents
listed on Exhibit A to this Agreement have been delivered and, as applicable,
executed, sealed, attested, acknowledged, certified, or authenticated, each in
form and substance satisfactory to Administrative Agent and Lender, and a
“Eighth Amendment Fee” in the amount of Twenty Five Thousand Dollars
($25,000.00) shall be paid to Lender.   Borrower hereby irrevocably authorizes
the Administrative Agent to make a Revolving Loan to pay the Eighth Amendment
Fee.



3.
Amendments.  The Loan Agreement is hereby amended as follows:



3.1. Maturity.  Section 6.1.2.3 of the Loan Agreement is deleted in its entirety
and replaced with the following:


“6.1.2.3  Maturity. Borrower shall repay the entire amount of the Aggregate
Revolving Loan on October 30, 2009 and Borrower shall repay the entire amount of
the Swingline Loan on demand, or if no demand is made, on October 30, 2009, and
plus at such time, payment of cash collateral satisfactory to Administrative
Agent as security for Borrower’s obligation to reimburse the Letter of Credit
Issuer for 105% of all draws and expenses under all outstanding Letters of
Credit.  Borrower shall repay the entire amount of the Aggregate Floorplan Loan
and the Interim Floorplan Loan on the date as provided in Section 3.2.7 or
specified elsewhere in this Agreement or if no demand is made as set forth in
Section 3.2.7 or elsewhere in this Agreement, then on October 30, 2009 (such
date being, the “Floorplan Loan Maturity Date”), plus cash collateral equal to
100% of any unfunded Approvals, in which case such Approvals shall be otherwise
paid in accordance with the applicable Statements of Transaction.”


3.2. Minimum Tangible Net Worth.  For all reporting periods after April 5, 2009,
Section 15.2 of the Loan Agreement is deleted in its entirety and replaced with
the following:


“15.2.  Minimum Tangible Net Worth.  Each Borrower covenants that Tangible Net
Worth on the last day of each fiscal quarter shall be no less than for (i) the
fiscal quarter ending July 5, 2009, Fifty Million Dollars ($50,000,000), and
(ii) the fiscal quarter ending Oc tober 5, 2009, Fifty Million Dollars
($50,000,000).”


3.3. Fixed Charges.  For all reporting periods after April 5, 2009, Section 15.4
of the Loan Agreement is deleted in its entirety and replaced with the
following:


“15.4.    Minimum Fixed Charge Coverage.  Each Borrower covenants that the ratio
of Borrower’s EBITDA calculated as of the day of each fiscal quarter for the
four fiscal quarter periods then ended, to Fixed Charges, calculated as of the
last day of each fiscal quarter for the four fiscal quarter periods then ended,
shall be no less than the ratio specified below:


Four Fiscal Quarter period ending on the following dates:
Minimum Fixed Charge Coverage Ratio
July 5, 2009
1.00:1.00
October 5, 2009
1.00:1.00”

 
2

--------------------------------------------------------------------------------


 
3.4. Maximum Total Funded Indebtedness to EBITDA.  For all reporting periods
after April 5, 2009, Section 15.5 of the Loan Agreement is deleted in its
entirety and replaced with the following:


“15.5.  Maximum Total Funded Indebtedness to EBITDA.  Each Borrower covenants
that the ratio of Total Funded Indebtedness as of the last day of any fiscal
quarter, to EBITDA, calculated as of the last day of each fiscal quarter for the
four fiscal quarter period then ended, shall be no greater than the ratio
specified below:


Four Fiscal Quarter period ending on the following dates:
Maximum Total Funded Indebtedness to EBITDA
July 5, 2009
2.75:1.00
October 5, 2009
2.75:1.00”



3.5. Termination Fee.  Section 18.15.1 of the Loan Agreement is deleted in its
entirety and replaced with the following:


“18.15.1.  Termination Fee.  Borrower may terminate no less than all of the
Commitments at any time prior to the Revolving Loan Maturity Date upon:  (a) at
least 60 days written notice to Administrative Agent; (b) payment to
Administrative Agent of all Loan Obligations; and (c) the one-time payment of an
amount as follows, if applicable, to the Administrative Agent for the pro-rata
benefit of the Lenders (such payment being the “Termination Fee”):


Date of
Termination
Percent of Aggregate
 Commitments
   
Revolving Loan Maturity Date
$250,000
   



Notwithstanding the foregoing, (i) if the Lenders are replaced and the Loan
Obligations are fully and indefeasibly paid in cash by a new bank group
providing comparable financing (including a similar floorplan line of credit)
and if Pomeroy IT Solutions, Inc. is no longer publicly-traded, and GE
Commercial Distribution Finance Corporation is the lead agent for any such new
bank group, then the foregoing Termination Fee shall be waived, and (ii) if the
Required Lenders elect to terminate the Commitments as set forth in Section 3.5,
and if the Borrower fully and indefeasibly pays the Loan Obligations in cash
within 90 days of its receipt of such termination notice, then the Termination
Fee shall be waived.”


4.           Representations and Warranties of Borrower.   Each Borrower hereby
represents and warrants to Administrative Agent and Lender that (i) such
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of such Borrower, (ii) no consents are necessary from any third parties
for such Borrower’s execution, delivery or performance of this Agreement, (iii)
this Agreement, the Loan Agreement, and each of the other Loan Documents,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except to the extent that the
enforceability thereof against Borrower may be limited by bankruptcy, insolvency
or other laws affecting the enforceability of creditors rights generally or by
equity principles of general application, (iv) except as disclosed on the
disclosure schedule attached to the Loan Agreement and attached hereto as
Exhibit B, all of the representations and warranties contained in Section 11 of
the Loan Agreement are true and correct with the same force and effect as if
made on and as of the date of this Agreement, and (v) after giving effect to
this Agreement, there is no Existing Default.
 
3

--------------------------------------------------------------------------------


 
5.            Customer Identification - USA PATRIOT Act Notice.  Administrative
Agent and Lender hereby notifies the Borrowers and each other Covered Person
that, pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (as amended from time to time
(including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and each other Covered Person,
which information includes the name and address of the Borrowers and each other
Covered Person and other information that will allow Administrative Agent and
Lender to identify the Borrowers and each other Covered Person in accordance
with the Act.


6.            Reaffirmation.  Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) except as specifically modified by the terms
of this Agreement, the Loan Agreement and the other Loan Documents remain in
full force and effect as amended by this Agreement, (ii) such Borrower has no
defense to its obligations under the Loan Agreement and the other Loan
Documents, and the Loan Obligations are due and owing to the Administrative
Agent and Lender without setoff or counterclaim, (iii) the Security Interests of
the Administrative Agent (held for the ratable benefit of the Lenders) under the
Security Documents secure all the Loan Obligations, are reaffirmed in all
respects, continue in full force and effect, have the same priority as before
this Agreement, and are not impaired or extinguished in any respect by this
Agreement, and (iv) such Borrower has no claim against Administrative Agent or
any Lender arising from or in connection with the Loan Agreement or the other
Loan Documents and any such claim is hereby irrevocably waived and released and
discharged forever.  Until the Loan Obligations are paid in full in cash and all
obligations and liabilities of each Borrower under this Agreement and the Loan
Documents are performed and paid in full in cash, each Borrower agrees and
covenants that they are respectively bound by the covenants and agreements set
forth in the Loan Agreement, Loan Document and in this Agreement.  The Borrowers
hereby ratify and confirm the Loan Obligations.  This Agreement does not create
or constitute, and is not, a novation of the Loan Agreement and the other Loan
Documents.


7.            Release.  As a material part of the consideration for
Administrative Agent and Lender entering into this Agreement, each Borrower,
jointly and severally, for themselves and their officers, directors, employees
and agents (collectively “Releasor”) hereby forever releases, forever waives and
forever discharges Administrative Agent, each Lender, and Administrative Agent’s
and Lender’s predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as “Administrative Agent and Lender Group”), jointly
and severally, from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, and whether
arising under, arising in connection with, or arising from, the Loan Agreement,
and the other Loan Documents or otherwise, whether presently possessed or
possessed in the future, whether known or unknown, whether liability be direct
or indirect, liquidated or unliquidated, whether presently accrued or to accrue
hereafter, whether absolute or contingent, foreseen or unforeseen, and whether
or not heretofore asserted, which Releasor may have or claim to, have against
any of Administrative Agent and Lender Group.


8.            Governing Law.  This Agreement has been executed and delivered in
St. Louis, Missouri, and shall be governed by and construed under the laws of
the State of Missouri without giving effect to choice or conflicts of law
principles thereunder.


9.            Section Titles.  The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.
 
4

--------------------------------------------------------------------------------


 
10.          Fees and Expenses.  Borrower shall promptly pay to Administrative
Agent all fees, expenses and other amounts owing to Administrative Agent under
the Loan Agreement and the other Loan Documents upon demand, including, without
limitation, all reasonable fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation, execution, and delivery
of this Agreement, but excluding costs and expenses incurred by Administrative
Agent in performing periodic field exams if such field exams are performed while
there is no Existing Default.


11.          Counterparts; Facsimile Transmissions.  This Agreement may be
executed in one or more counterparts and on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Signatures to this Agreement may be given by facsimile or
other electronic transmission, and such signatures shall be fully binding on the
party sending the same.


12.          Incorporation By Reference.  Administrative Agent, Lender and
Borrower hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference.  This
Agreement is a Loan Document.


13.          Notice—Insurance.  
The following notice is given pursuant to Section 427.120 of the Missouri
Revised Statutes; nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


14.          Notice—Oral Commitments Not Enforceable.   

The following notice is given pursuant to Sections 432.045 and 432.047 of the
Missouri Revised Statutes; nothing contained in such notice shall be deemed to
limit or modify the terms of the Loan Documents:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.


POMEROY IT SOLUTIONS, INC.
(formerly known as, Pomeroy Computer Resources, Inc.,
as successor by merger with Val Tech Computer Systems, Inc.)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Chief Financial Officer, Senior Vice President & Treasurer




POMEROY SELECT INTEGRATION SOLUTIONS, INC.


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




POMEROY STAFFING SOLUTIONS, LLC
(formerly, prior to conversion, Pomeroy Select Advisory Services, Inc.)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




POMEROY IT SOLUTIONS SALES COMPANY, INC.
(formerly known as, Pomeroy Computer Resources Sales Company, Inc.,
and as successor by merger with TheLinc, LLC and as successor by merger with
Micrologic Business Systems of K.C., LLC)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




POMEROY COMPUTER RESOURCES HOLDING COMPANY, INC.


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




{remainder of page intentionally left blank; signatures continue}
 
6

--------------------------------------------------------------------------------


 
POMEROY COMPUTER RESOURCES OPERATIONS, LLP


By: Pomeroy IT Solutions, Inc., its partner


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Chief Financial Officer, Senior Vice President & Treasurer




PCR HOLDINGS, INC.
(formerly known as, Technology Integration Financial Services, Inc.)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer


PCR PROPERTIES, LLC
(formerly, prior to conversion, PCR Properties, Inc.,
and prior to such conversion, formerly known as, T.I.F.S. Advisory Services,
Inc.)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ALTERNATIVE RESOURCES CORPORATION
(as successor by merger with Pomeroy Acquisition Sub, Inc.)


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ARC SERVICE, INC.


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer


{remainder of page intentionally left blank; signatures continue}
 
7

--------------------------------------------------------------------------------


 
ARC STAFFING MANAGEMENT LLC


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ARC SHARED SERVICES LLC


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ARC TECHNOLOGY MANAGEMENT LLC


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ARC SOLUTIONS, INC.


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




ARC MIDHOLDING, INC.


By:       /s/ Craig J. Propst
Name:  Craig J. Propst
Title:    Treasurer




{remainder of page intentionally left blank; signatures continue}
 
8

--------------------------------------------------------------------------------


 
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
 formerly known as Deutsche Financial Services Corporation,
 as Administrative Agent and as Lender


By:       /s/ David Mintert
Name:  David Mintert
Title:    Operations Director
 


{end of signatures}
 
9

--------------------------------------------------------------------------------


 
Exhibit A


Documents and Requirements




1.
Amendment No. 8 to Amended and Restated Credit Facilities Agreement executed by
Borrower and Lender.



2.
Secretary’s Certificate (certifying resolutions) for each of the following:



a)
Pomeroy IT Solutions, Inc. (formerly known as, Pomeroy Computer Resources, Inc.,
and as successor by merger with Val Tech Computer Systems, Inc.),

b)
Pomeroy Select Integration Solutions, Inc.,

c)
Pomeroy IT Solutions Sales Company, Inc. (formerly known as, Pomeroy Computer
Resources Sales Company, Inc., and as successor by merger with TheLinc, LLC and
as successor by merger with Micrologic Business Systems of K.C., LLC),

d)
Pomeroy Computer Resources Holding Company, Inc.,

e)
PCR Holdings, Inc. (formerly known as, Technology Integration Financial
Services, Inc.),

f)
Alternative Resources Corporation, a Delaware corporation (as successor by
merger with Pomeroy Acquisition Sub, Inc.),

g)
ARC Service, Inc., a Delaware corporation,

h)
ARC Solutions, Inc., a Delaware corporation, and

i)
ARC Midholding, Inc., a Delaware corporation

 
3.
Secretary’s Certificate (certifying resolutions) for Pomeroy Computer Resources
Operations, LLP



4.
Member’s Certificate (certifying resolutions) for:

a)
ARC Staffing Management LLC, a Delaware limited liability company,

b)
ARC Shared Services LLC, a Delaware limited liability company,

c)
ARC Technology Management LLC, a Delaware limited liability company,

d)
Pomeroy Staffing Solutions, LLC (formerly, prior to conversion, Pomeroy Select
Advisory Services, Inc., and after conversion, formerly Pomeroy Select Advisory
Services, LLC), and

e)
PCR Properties, LLC (formerly, prior to conversion, PCR Properties, Inc., and
prior to such conversion, formerly known as, T.I.F.S. Advisory Services, Inc.).



5.
Payment of Eighth Amendment Fee.



10

--------------------------------------------------------------------------------


 
Exhibit B


Supplemental Disclosure Schedule


11

--------------------------------------------------------------------------------


 